96 F.3d 1438
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harry S. LEAR, Plaintiff-Appellant,v.GIANT FOODS INC., Defendant-Appellee.
No. 96-1576.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 5, 1996.Decided:  September 13, 1996.

Harry S. Lear, Appellant Pro Se.  Robert G. Ames, Karen D. Woodard, VENABLE, BAETJER, HOWARD & CIVILETTI, Washington, DC, for Appellee.
D.Md.
AFFIRMED.
Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his employment discrimination complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Lear v. Giant Foods Inc., No. CA-95-3691-JFM (D.Md. Mar. 26, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED